Citation Nr: 0214927	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-20 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed bilateral skin disorder of the hands.

2.  Entitlement to service connection for bilateral lower 
extremity gout.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to May 1969.  This matter comes before the Board 
of Veterans' Appeals (Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

1.  There is no competent evidence relating any current skin 
disorder of the hands to service or to any herbicide exposure 
therein.

2.  Gout was not manifested in service, and there is no 
competent evidence of a nexus between such disability and 
service.


CONCLUSIONS OF LAW

1.  Service connection for a variously diagnosed bilateral 
skin disorder of the hands is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).

2.  Service connection for bilateral lower extremity gout is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  Regulations implementing the VCAA have now been 
published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds that 
all pertinent mandates of the VCAA and implementing 
regulations are met with respect to the two issues addressed 
on the merits below.  

The claims were considered on the merits.  The appellant was 
notified via rating decision in April 2000, statement of the 
case in July 2000, and supplemental statement of the case in 
February 2002 as to why his claims were denied.  He was 
advised of what was needed to establish entitlement to the 
benefits sought and what the evidence of record showed.  A 
September 1999 letter advised him specifically what 
evidentiary development was his responsibility.  In February 
2001 he was informed of pertinent provisions of the VCAA.  

The RO has obtained the veteran's service treatment records.  
He has not identified any pertinent medical records which 
remain outstanding.  He has been afforded a VA examination 
concerning his skin-related claim.  The Board has considered 
whether further VA examination is indicated, and has 
determined (as will be discussed in greater detail below) 
that there is no reasonable possibility that a VA examination 
would provide information of probative value to the matters 
at hand. 

Where there has been substantial compliance with the VCAA and 
the implementing regulations, a remand would serve no useful 
purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
appellant is not prejudiced by the Board's addressing these 
two claims based on the current record.

Factual Background

The veteran served in Korea; he did not serve in Vietnam.  
The veteran's service medical records include no mention of 
complaints, treatment, or diagnosis of either a skin disorder 
or gout. 

Private medical records from various physicians show that in 
February 1988 and November 1993, contact dermatitis was 
diagnosed.  A rash of the elbows and forearms was treated in 
January 1997; neurodermatitis was diagnosed.  Gout (with knee 
involvement) was diagnosed in June 1998, when a history of 
gout was noted; the veteran complained of joint pain in April 
and May 1999.  A treatment record In April 1999 shows a 
diagnosis of acute multiple joint pains.  A prescription 
dated in May 2002 shows that the veteran was given a cream to 
be applied to his hands.

On June 2001 VA examination, the veteran reported serving in 
Korea.  He claimed to suffer from blisters on his hands which 
had broken out since he was in Korea in 1968.  He mentioned 
that, when active, the painful lesions prevent him from 
working.  He indicated that he treated his skin disorder with 
topical medication and that the disorder had never spread 
beyond his hands.  Skin examination was negative except for 
two or three vesicles on the lateral aspect of the fingers, 
but not on the palm surface of the fingers.  No evidence of 
acne or other evidence of skin lesions anywhere else on the 
body was reported.  Dyshidrotic eczema of the hands was 
diagnosed.  The examiner added that there was no evidence of 
chloracne.  

In a statement dated in May 2002, the veteran's wife claimed 
that he had problems with his hands since his service 
separation.  She asserted that blisters on the his hands, 
which prevented him from working, were caused by his 
inservice Agent Orange exposure.  A lay statement from the 
veteran's daughter, received by the Board in July 2002, is to 
the effect that he has chloracne as a result of exposure to 
Agent Orange.  She states that private physicians diagnosed 
the veteran's hand skin problems as chloracne. 

In an April 2002 letter the veteran alleged that a June 2001 
VA examination was inadequate.  He claimed that at the time 
of the examination he had chloracne and blisters on his 
hands, but that the examiner reported that examination of the 
skin was negative.  He added that 3 or 4 doctors have told 
him that he had chloracne.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The veteran claims that his skin disorder of the hands is 
chloracne which resulted from his exposure to Agent Orange in 
the Demilitarized Zone (DMZ) in Korea, where he served.  At 
the outset, it is noteworthy that the presumptive provisions 
of 38 U.S.C.A. § 1116 are specific to veterans who served in 
Vietnam.  Hence, they do not apply in the instant case.  

Chloracne was not manifested in service, and has not been 
diagnosed postservice.  There is no competent evidence that 
the veteran has, or has had, chloracne.  He alleges that 
doctors have told him he has chloracne; but he has been 
advised to submit his private doctors' medical records.  
Those he submitted do not show a diagnosis of chloracne.  He, 
his wife, and his daughter are laypersons, and, as such are 
not competent to establish by their own statements that the 
veteran has chloracne which is service related.  Thus, while 
service connection for chloracne could possibly be 
established without the benefit of legal presumptions, the 
veteran here has not met the threshold requirements for 
establishing service connection for that disability, which 
include a medical diagnosis.  

The veteran's hand skin problems have been diagnosed as 
contact dermatitis, dyshidrotic eczema, and neurodermatitis.  
None of these problems was manifested in service, and there 
is no competent evidence linking them to service.  The Board 
has considered whether an examination to determine the 
etiology of the veteran's hand skin problems is indicated, 
and has determined it is not.  The Board notes the lapse of 
many years between the veteran's separation from service and 
the first medical evidence of treatment for these disorders.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  And with 
no manifestation of a skin disorder in service, an examiner 
would have no basis for attributing current skin disability 
to service. 

Without any evidence of a nexus between any current hand skin 
disability and service or any event therein, the 
preponderance of the evidence is against the claim of service 
connection for a skin disorder of the hands; and that claim 
must be denied.

Gout was not manifested in service.  It has been diagnosed in 
the 1990s, when a history of gout was noted.  However, as 
with the skin disorder claim addressed above, there is no 
competent evidence relating the gout to service.  Without 
evidence of such disability in service, and especially 
considering the lengthy period of time between the diagnosis 
of gout and the veteran's service, there would be no basis 
for linking such disease to service.  The preponderance of 
the evidence is against this claim.  Hence, it likewise must 
be denied.


ORDER

Service connection for a variously diagnosed skin disorder of 
the hands is denied.  

Service connection for bilateral lower extremity gout is 
denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

